
	
		III
		111th CONGRESS
		2d Session
		S. RES. 392
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2010
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Nelson of Florida, Mr. Dodd,
			 Mr. Leahy, Mr.
			 Menendez, Mr. Burris,
			 Ms. Stabenow, Mr. Sanders, Mr.
			 Bennet, Ms. Mikulski,
			 Mr. Dorgan, Mr.
			 Johnson, Mr. Durbin,
			 Mr. Udall of New Mexico,
			 Mr. Baucus, Mr.
			 Brown, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Harkin, Mr.
			 Carper, Mr. Lautenberg,
			 Mr. Kirk, Mr.
			 Begich, Mr. Bayh,
			 Mr. Wyden, Ms.
			 Klobuchar, Ms. Cantwell,
			 Mrs. Feinstein, Mrs. Shaheen, Mr.
			 Casey, Mr. Cardin,
			 Ms. Landrieu, Mrs. Gillibrand, Mr.
			 Kohl, Mr. Inouye,
			 Mr. Akaka, Mr.
			 Feingold, Mr. Whitehouse,
			 Mrs. Hagan, Mr.
			 Reed, Mr. Corker,
			 Mr. Rockefeller,
			 Mr. Barrasso, Mr. Isakson, Mr.
			 Kaufman, and Mr. Reid)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the Sense of the Senate on the
		  humanitarian catastrophe caused by the January 12, 2010 earthquake in Haiti.
		  
	
	
		Whereas, on January 12, 2010, an earthquake measuring 7.0
			 on the Richter scale and its aftershocks devastated Port-au-Prince, Haiti and
			 the surrounding areas, killing potentially 100,000 people, injuring hundreds of
			 thousands more people, and leaving many hundreds of thousands of people
			 homeless;
		Whereas Haiti, which is the poorest country in the Western
			 Hemisphere, has an estimated 54 percent of its population living on less than
			 $1 per day, 120,000 people living with HIV, 29,333 new cases of Tuberculosis
			 reported in 2007, and nearly 400,000 children living in orphanages;
		Whereas, despite the heroic efforts of the Haitian people
			 and the support of the international community, Haiti remains seriously
			 weakened by prior natural disasters, including an unprecedented string of
			 devastating tropical storms in 2008 that left almost 500 Haitians dead and
			 affected hundreds of thousands more people during an acute food crisis;
		Whereas these disasters have grievously undermined Haiti’s
			 struggle to rebuild its infrastructure and to restore critical services related
			 to health, education, poverty, and hunger to create effective governmental and
			 nongovernmental institutions;
		Whereas Haiti has struggled for many years to overcome
			 systemic threats to public health and shortages of food, potable water, and
			 cooking fuel, significant environmental degradation, and political and economic
			 fragility;
		Whereas, on January 13, 2010, President Obama stated,
			 I have directed my administration to respond with a swift, coordinated,
			 and aggressive effort to save lives. The people of Haiti will have the full
			 support of the United States in the urgent effort to rescue those trapped
			 beneath the rubble, and to deliver the humanitarian relief – the food, water,
			 and medicine – that Haitians will need in the coming days.;
		Whereas on January 13, 2010, Rajiv Shah, the Director of
			 the United States Agency for International Development stated that the United
			 States Government is working aggressively and in a highly coordinated
			 way across the Federal Government to bring all of the assets and capacities we
			 have to bear to quickly and effectively provide as much assistance as
			 possible.;
		Whereas, on January 14, 2010, President Obama pledged
			 $100,000,000 in immediate assistance to the people of Haiti, and dispatched the
			 82nd Airborne Division, a Marine Expeditionary Unit, the USS Carl Vinson, the
			 USS Bataan, the United States Navy hospital ship, the USS Comfort, and several
			 Disaster Assistant Response Teams, to aid in relief efforts;
		Whereas the international community, which has generously
			 provided security, development, and humanitarian assistance to Haiti, has
			 suffered a substantial blow during the earthquake with the collapse of the
			 headquarters of the United Nations Stabilization Mission in Haiti with
			 approximately 150 staff members inside, including the head of the mission, Hédi
			 Annabi, representing the largest single loss of life in United Nations history;
			 and
		Whereas, despite the aforementioned losses, the United
			 Nations continues to coordinate efforts on the ground in Haiti, and the United
			 Nations Secretary General Ban Ki-Moon has pledged that the community of
			 nations will unite in its resolve and help Haiti to overcome this latest trauma
			 and begin the work of social and economic reconstruction that will carry this
			 proud nation forward..
		Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 profound sympathy to, and unwavering support for, the people of Haiti, who have
			 suffered over many years and face catastrophic conditions in the aftermath of
			 the January 12, 2010 earthquake, and sympathy to the members of the
			 international community in Haiti, including the staff of the United States
			 Embassy in Port-au-Prince;
			(2)applauds the
			 rapid and concerted mobilization by President Obama to provide immediate
			 emergency humanitarian assistance to Haiti, and the leadership of Secretary of
			 State Clinton, USAID Administrator Shah, and General Fraser of the United
			 States Southern Command in marshaling United States Government resources and
			 personnel to address both the short- and long-term crises in Haiti;
			(3)urges that all
			 appropriate efforts be made to secure the safety of Haitian orphans;
			(4)urges that all
			 appropriate efforts be made to sustain assistance to Haiti beyond the immediate
			 humanitarian crisis to help the Haitian people with appropriate humanitarian,
			 developmental, and infrastructure assistance needed to overcome the effects of
			 past disasters and the earthquake, and to secure a more stable and sustainable
			 future;
			(5)expresses
			 appreciation for the international community’s ongoing and renewed commitment
			 to Haiti’s security and recovery;
			(6)acknowledges the
			 profound sympathy of the people of the United States for the families and
			 colleagues of United Nations officials who lost their lives and the continued
			 support for the peacekeepers who are working around the clock to provide
			 critical humanitarian support for all those affected by the earthquake;
			(7)urges all nations
			 to commit to assisting the people of Haiti with their long-term needs;
			 and
			(8)expresses support
			 for the United States Embassy team in Port-au-Prince, members of the United
			 States Coast Guard, United States Armed Forces, and other United States
			 Government agencies who are valiantly rescuing thousands of United States
			 citizens and Haitians under extremely adverse conditions.
			
